DETAILED ACTION

Allowable Subject Matter
Claims 1-6 and 8-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regard to claim 1, while illumination devices for motor vehicle headlights, including: an optical assembly, which comprises at least one light source and a cooling element that is assigned to the at least one light source and has at least three first openings, wherein the optical assembly is designed for projecting a light pattern in front of the motor vehicle headlight; a supporting frame, which has at least three second openings that are assigned to the at least three first openings of the cooling element; and an adapter component, which has a number of dowel pins that corresponds to the number of first openings of the cooling element, with said dowel pins corresponding to the first openings, and with the dowel pins respectively having a threaded bore and respectively being inserted into one opening of the at least three first openings of the cooling element, wherein a screw unit with a mating thread corresponding to the threaded bore is provided for each dowel pin, wherein said screw unit penetrates the supporting frame through one opening of the at least three second openings of the supporting frame and is screwed into the respective dowel pin, and wherein the dowel pins are designed for expanding when a screw unit is screwed into the dowel pin such that the dowel pins inserted into the first openings of the cooling element are frictionally connected to the cooling element and the optical assembly is mounted on the 
The illumination device, as disclosed in claim 1 above, wherein the dowel pins respectively comprise at least one catch element, wherein the at least one catch element is configured to engage into a mating catch element that is assigned to the at least one catch element and provided in the first openings of the cooling element.

Claims 2-6 and 8-16 are allowed for being dependent on the allowed claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/Primary Examiner, Art Unit 2875